Explanations of vote
Oral explanations of vote
Mr President, I am grateful to you for calling me. I supported this report but, as I shall be leaving this Parliament in the coming elections, I want to use this as a final opportunity to underline the very powerful message that the President of the Czech Republic, the President-in-Office, recently gave to this Parliament: 'We now seek a new people's mandate'. The truth is, however, that the people are not really represented in this Chamber. As the President-in-Office said, there is no opposition here to the European project.
The people - the men and women in our constituencies, particularly in Britain - do not want a European Constitution, they do not want a treaty imposed on them. What they want is the right to vote and I hope, sooner rather than later, they will be given that opportunity.
Mr President, I welcome the adoption of this report. My group and I voted in favour. This is a very important signal that Parliament has sent. We must now, however, follow it up.
(PL) Mr President, the antisocial behaviour of employers is forcing employees to become self-employed, and this includes workers who are drivers and people who offer transport services. Employers want to save on social insurance costs and gain greater flexibility, but this has led to a situation where we have to vote under pressure from this antisocial behaviour.
This is why it was necessary to reject this report, because the scale of this antisocial behaviour is so great. Its existence threatens not only the occupational hygiene of workers, but above all it threatens the safety of road traffic, and can affect practically each one of us and the situation of everyone who is on the road, whether it be in a car or as a pedestrian. This is a very clear reason why we should deal very seriously with this problem and why we should come back to it, because the proposed solution did not provide us with a way out of this situation.
(IT) Mr President, ladies and gentlemen, I wanted to say that I voted in favour of the report despite the fact that our two amendments were not accepted.
I believe that it would have been a very good idea to provide for and help the Inuit people to achieve peace and tranquillity as far as their way of life, their way of living and their way of hunting is concerned and also to achieve greater respect with regard to European Union LEADER programmes for Scandinavian countries on seal hunting. I also wanted to take the opportunity to say that what takes place in Canada and has nothing to do with the Inuit is not a hunt as we understand it but a slaughter of animals, not a hunt in the true sense of the word. I therefore believe that the two things must be treated separately, whatever attitudes people adopt subsequently. I also believe that it would have been better to deal with this topic in a post-electoral period and not a pre-electoral period as at present.
(CS) Mr President, I, too, welcome the fact that the European Parliament, with its ban on the import of seal products into the European Union, has followed the example of the United States and Russia. I am sure we are sending a clear signal that the Canadian government will have to change its methods of monitoring compliance with the law when it comes to humane methods of seal hunting. However, I am also sure that our proposal will enable traditional peoples, both in Europe and outside the EU, to continue hunting seals by their traditional methods. My thanks to everyone, especially to the Czech Presidency, for enabling Parliament and the Council, to reach the compromise on 24 April which we have been able to adopt today.
Mr President, I am absolutely delighted that this report has been adopted by such an overwhelming majority and we can look forward to a ban on the import of seal products into the European Union.
I must say that I was saddened to see that our rapporteur, the Liberal Democrat Diana Wallis, was not fully in favour of this course of action. As rapporteur, she should have represented the views of the committee, where there was a very clear majority, and not sought in a number of ways to overturn what was clearly the will of a very large majority in this House. Nonetheless, I am glad that Parliament has shown such clear determination by such a clear majority to settle the issue in the way that we have now decided.
Mr President, this report presented me with something of a dilemma. There is something not strictly rational about singling out seals for special treatment. They are not an endangered species - even the WWF says so. We do not get anything like the clamour about hunting seals on behalf of wasps or woodlice or wolverines or worms.
Then again, democracy is not strictly rational. People are not always calculating machines. It may be, as evolutionary biologists would argue, that it is the childlike features of the baby seal - its large eyes and so on - that on a deep genetic level give us a predisposition towards empathy with them. I do not know. The point is that you open a dangerous door if you say that the voters are wrong simply because their objection to seal hunting is aesthetic rather than rational or ethical. Once you have started down that road, it is a short step to saying that they are wrong to be against the European Constitution or the Lisbon Treaty or whatever.
So, after a lot of thinking, I have reached this view about this report: because it is obviously such a sensitive and important issue for a number of our voters, it should not be decided at EU level at all, but should rather be determined properly through the national, democratic mechanisms and procedures of every Member State.
Mr President, I rise with pride that this House voted for this report with an overwhelming majority. I voted for this report because I am pleased that we are making a strong statement, without loopholes, on the trade in seal products in the EU.
Many people in my constituency contacted us - and millions have got involved in this - to say that this was the most disgusting and cruelly-deployed killing of lovely creatures. I know some may say this is just because they are attractive, but when one sees videos of the methods used one realises that commercial seal slaughter, in particular, is unnecessary because many alternatives are available.
I am very pleased that we have voted in such large numbers to stop this cruel trade.
Mr President, this ban is great progress and represents a true victory for campaigners across the South East of England particularly - as you could imagine - and across the European Union, many of whom have written to us in the House to demand the end of this cruel trade.
The fact that a Labour chair of committee led this campaign, in the face of intense lobbying by the perpetrators of this cruel and obscene trade, is crucial in realising its success. It was not the watered-down original - as my colleague, Richard Corbett pointed out - but, after critical amendments were proposed by Arlene McCarthy, the ban was voted through in the committee and now in Parliament.
I was intrigued just now to hear Mr Hannan from the Conservative Party suggesting this should be a matter of national discussion and democracy. If we were to rely upon that particular route, only eight countries would be signing up to this particular ban, as opposed to the 27 by voting it through the European Parliament. It shows that trade and animal welfare are compatible and we should rejoice in that.
(IT) Mr President, ladies and gentlemen, (...) the Wallis report represents a step forward for the general protection of animal rights because it greatly limits the import of seal products into the Union.
The Union has made a civilised choice in this context and we hope other countries will follow, even though we would have preferred the Commission text to have been the one submitted on the internal market, which very clearly limited possible exceptions to the sale of such products to cases dependent on the subsistence needs of the Inuit people. Unless they are properly controlled by border customs authorities, new exceptions could open up dangerous loopholes that will make it possible to evade the measure that, after a long struggle, punishes the futility and cruelty of certain of Man's practices that should no longer be allowed to offend our consciences.
I hope that today's step forward does not stand in isolation, that more effort may be put into reconsidering ways of preventing our countries importing products derived from animals that have been killed with incredible suffering. On this subject, I also remind you of the great vileness of continuing to support the practice, in Europe, of butchering animals without stunning them and letting them bleed to death.
Mr President, while the vote on seal hunting was so successful, something which fills me with joy, the vote on the Parish Report is particularly disappointing. Here too I would have liked us to take a clear position on animal protection, a progressive position, which shows the way forward, which makes it clear that we need alternatives to experiments on animals. Animal testing should be a thing of the past. However, here there were obviously palpable interests on the part of industry - in particular the pharmaceuticals industry - and as a result my Group and I are very disappointed that we failed to ensure that animal testing and the barbaric conditions in which animals are kept are consigned to the past.
Unfortunately, we did not succeed in amending the genuflection, which the Commission has already made with the clear banning of animal testing on great apes. That fills me with sadness, as a society must always be measured by how it treats animals, and the European Union must no longer stand as a synonym for unnecessary animal testing. As such I would have liked the assessment of non-animal testing alternatives to have been given more consideration in this proposal for a directive, as only clear support of alternatives to animal testing will result in the end of barbaric and unnecessary animal testing in the European Union.
This will not be accomplished with declarations of intention, but only by underlining the significance of alternatives to animal testing and by providing the appropriate research funding. We cannot talk about alternatives to animal testing, but then fail to support their development and quick recognition. Funding for non-animal testing alternatives must not dry up. The Commission's good draft should have demanded more backing in Parliament.
Mr President, I was glad in the Parish report on animal testing that Amendment 170 passed. This prohibits the use of human embryos or foetal cells as an alternative to the use of animals in this directive, though there is little consolation for me that the amendment leaves the ethical decisions to the Member State, as the Irish Government and courts have consistently refused to protect embryos and I have been assured that in Ireland we also import aborted foetal cells for research.
We have protected the seal and this is good. We have taken some measures towards limiting and reducing animal testing and we must go further, but at no time can we forget the principle that we cannot use human beings as a substitute for other forms of testing. We must reduce animal testing, but humans are still not to be seen as the alternative.
Mr President, although today was a good day for animal welfare in terms of seals, it was a less good day in terms of the way we have just voted on animal testing.
Earlier this month, I had the pleasure of visiting a firm in my constituency, Simcyp, which has just won a national award from the Dr Hadwen Trust for developing alternatives to research on animals. That company has shown that it is possible to develop alternatives that work. Indeed, it has also shown that often the results of research on animals, when it comes to medical research, are not necessarily giving you data that it is reliable when applied to human beings.
Simcyp is pioneering alternatives to this. It is possible to go further. We should have gone further today. We have only made a small step. We need to do much more.
Mr President, I abstained on this report because I am a long-term campaigner for animal rights. This is one of the issues that it is important for the EU to focus on if we are to balance justice with the internal market, and we must insist on market morality.
I have received a number of letters on this issue and constituents across my region express their dismay. They believe there should be greater protection for animals used for scientific purposes.
The reason I abstained is because I wanted to end the capture of monkeys from the wild for breeding purposes and I therefore support the Commission text. Also, amendments that remove the obligation for accurate record-keeping in the user establishment were not supported. Furthermore, I believe that amendments that reduce the commitment to the three 'R's - replacement, reduction and refinement - needed to be supported. I also believe that the accommodation should be tailored to the experiment and accommodation should be part of the project authorisation. I want to avoid animal suffering and ensure we have humane methods of killing or at least less painful. That is one of the reasons why I abstained because I did not feel the report went far enough.
(LV) Thank you, Mr President. As a former Latvian environment minister, I have been concerned for a long time about what happens in this sphere, about this amazing cruelty towards animals, as well as the fact that this amazing cruelty is practised on an industrial scale. I would like to say that this has no connection at all with the traditional way of life of the Inuit, since their traditional way of life does not involve the slaughtering of animals on an industrial scale, in order to supply the entire world with seal products. I abstained on the amended proposal, because I feel that on this issue no compromises are necessary. On the other hand, I resolutely voted for the legislative resolution, and I am really pleased that Parliament has accepted the commendable decision by European citizens regarding this trading ban on seal products. Thank you.
(LV) Thank you, Mr President. With regard to the Podimata report, I would like to say that in fact we can support both the Commission's proposals and the report by the Committee on Industry, Research and Energy, and also the proposals by the Group of the Greens/European Free Alliance and other political groups, since as I see it, the main interests dealt with in the report are consumers' interests. The main point is that consumers should know, as regards these electrical appliances, which are the most economical and which are the least harmful to the surrounding environment. In voting, therefore, I am trying to demonstrate a balanced approach and in this case to highlight the interests of European consumers.
Mr President, as we speak, there is a live radio programme about the European Parliament on the British radio station 5 Live - it has been going all morning. There are people phoning in and one of the questions that they constantly raise is the cost of the European Parliament. How much does this Parliament cost, and can it justify its cost?
As I pointed out recently, if you relate the cost to the number of citizens, then the European Parliament costs GBP 1.74 per citizen per year, about the price of one pint of beer. By contrast, the House of Lords costs GBP 1.77 and the House of Commons GBP 5.79 per year, far more per citizen. Of course, this Parliament, with a wide electorate, spreads its costs widely. We have costs imposed on us by the Member States in terms of the three working places and the 23 languages, which no national parliament has to bear in its budget. Yet, despite that, we manage to provide value for money.
Mr President, I shall not dispute the figures that Mr Corbett has just read out. I do not particularly care if this Parliament costs less per capita than others - though I think there are one or two more people across the European Union than there might be in the United Kingdom.
My concern with this report is that it is a missed opportunity. It highlights many of the expensive regimes that we have all noticed in our time here - I have been here for 10 years, like you, Mr President. It is interesting, for example, that the European Parliament's main library is in Luxembourg, where no one can access it, because the Members rotate between Brussels, Strasbourg and their home seats.
There are lots of missed opportunities in this place, and this report is most definitely one of them. At a time when all our constituents are having to tighten their belts, we should have signalled in this report that we were willing to tighten ours too, and we did not. It is a missed opportunity.
Thank you Mr Heaton-Harris, if you are here next term, you can help us to do things better.
Written explanations of vote
I voted in favour.
According to Regulation (EC) No 1234/2007, poultrymeat may be sold on the international market even if it has undergone anti-microbe treatments. In June 2008, the European Parliament managed to approve a resolution prohibiting this type of marketing after several attempts.
Since the United States export only poultrymeat treated with chemical or anti-microbe substances to the EU, the Commission has, however, not honoured the resolution. This strategy is at odds with the investments made by poultrymeat professionals in their field, in accordance with Community law, which states that only EU-approved protection methods, such as cold treatment, can be implemented in order to reduce the risks of meat contamination.
We therefore support the following proposals to amend Regulation (EC) No 1234/2007: 1) withdrawal of Commission Recital 5, stating that 'the exclusive reference to cold treatment in the definition of "poultrymeat” is too restrictive in view of technological developments. This definition should therefore be adapted'; 2) replacement of Recital 5 with another requiring the source of the meat to be monitored in order to inform and guarantee transparency to the consumer; 3) maintenance of the cold method as the only protective treatment.
I voted for this draft because I think that the scope of marketing standards for poultrymeat must be extended to also cover poultrymeat preparations and products, as well as poultrymeat in brine, which is being marketed ever more widely.
We must bear in mind that when poultrymeat is sold as 'fresh', the consumer expects that it has never been frozen before, even quickly, which is a guarantee of quality for the consumer. Consequently, the current principle stipulating that poultrymeat sold as 'fresh' cannot be frozen beforehand must be reinforced and extended to cover poultrymeat preparations and products.
It should be noted that this proposal does not affect the Community budget.
The objectives of the marketing standards for poultrymeat are to safeguard the stability of market prices in the sector, to facilitate the marketing of products and to ensure consumer safety and high food-quality standards. The marketing standards for poultrymeat need to be reviewed in the light of technological developments and to include poultrymeat preparations, as consumer habits have changed since the 1990s. The principle that poultrymeat sold 'fresh' may not have been frozen beforehand is proposed to be reinforced to cover poultrymeat preparations and products, and I agree with this.
I voted for the proposal on the marketing of poultrymeat. The aim of this proposal is to update the standards that date back to 1990 on the marketing of poultrymeat, by adapting them to the new market reality. It also aims to safeguard the stability of market prices in this sector, facilitate the marketing of products and ensure consumer safety and high food-quality standards.
I believe that the treatment of poultrymeat with decontaminating substances is not acceptable and I therefore argued for treatment by refrigeration.
in writing. - (SV) We have voted in favour of the draft amendments by the European Parliament's Committee on Agriculture and Rural Development, as they reinforce the wordings relating to the labelling of the origin of poultrymeat. We believe that this is a good thing.
However, the Committee on Agriculture and Rural Development's amendments also contain wordings that we believe should be dealt with at an administrative level. Since everything is voted on in a single vote, we were not able to oppose these proposals.
Our 'yes' vote for the amendments concerning the labelling of the origin does not, of course, mean that we in any way support the common agricultural policy.
We have arrived at a good compromise on this report, which will enable us to have a balanced regulation that meets the European Union's requirements with regard to food safety.
By prohibiting the marketing of frozen poultrymeat under the label 'fresh product', by rejecting the use of toxic substances, such as chlorine, to decontaminate poultry carcasses, and by opting for clear labelling of origin and date of slaughter, we have favoured a common-sense approach and chosen to make defending the interests of European consumers our priority.
In adopting the resolution of June 2008, Parliament had already expressed strong opposition to authorising the marketing of 'chlorinated poultry' on the European market, and it was followed in that respect by the ministers of agriculture at the Council of last December.
With today's vote, we have confirmed our desire to ensure that, from farm to table, food in the European Union is as safe as possible for consumers.
The matter seems obvious. The motion under discussion is the second in succession which intends to authorise the marketing of poultrymeat for human consumption where it has received anti-microbe treatment. This time the motion was introduced at the suggestion of the USA, which fears imposition of a ban on the import of their meat to Europe.
In a situation where research has shown that the use of anti-microbial substances does not contribute to a reduction in bacterial infection rates, and when Europe is fighting for healthy food, we must speak with one voice. As indeed we must also do in the case of GMOs. It is a pity that in the case of genetically modified organisms the matter is not so obvious to everybody.
in writing. - I welcome this report because it concerns an issue I have been working on for some time now. On a visit to the Michelin factory in Stoke-on-Trent, management and trades unions explained to me their support for the mobilisation of the European Globalisation Adjustment Fund.
I have since written to the Business and Enterprise Minister in the UK, Lord Mandelson, to request he consider an application to the EU for the activation of the Adjustment Fund. It strikes me, as it did the people I met at Michelin, that this fund needs to be put in place as soon as possible. This is exactly the kind of thing the EU was set up for - to collectively help Member States, and most importantly, their workers, at times of difficulty.
Because the fund is not about simply bailing out companies - it is about supporting a strategy which will lead to sustainable growth and employment for the future. The report's focus on the importance of small business for economic recovery, and the stress that the fund places on skills and training, will do much to ensure that people who lose their jobs will be reintegrated into the labour market.
in writing. - (SV) We are strongly critical of the reasoning behind the establishment of a Globalisation Fund. For a start, it is based on the idea that globalisation per se is a problem. In our view, globalisation is a way of increasing prosperity, especially for poor, developing countries, provided that significant economic actors, such as the EU and the US, reform their protectionist trade policy positions at the World Trade Organization.
The Member States of the EU are capable of implementing national measures to support those sectors that they deem to be in need of financial assistance. A special EU fund would guarantee arbitrariness, inefficiency, bureaucracy and unjustified expenditure. How is the Commission to decide, in a relevant way, whether globalisation has had a negative impact on a given sector? Moreover, the amounts that are currently under discussion indicate that this could almost be considered to be a PR stunt by the EU.
For the above reasons, we have voted against the report in question.
The need to deliver cleaner air has been recognised for several decades with action having been taken at national and EU level and also through international conventions.
Improving the quality of our ambient air remains a major challenge to be addressed. The problem of air pollution can only be solved in the long term and within a European framework, particularly by stepping up crossborder measures. The Commission's proposal is necessary, given the need to further target VOC emissions to improve both regional and local air quality and public amenity, the successful uptake of VPR II systems around the world, and the ability of the technology to reduce refuelling emissions by 95%.
in writing. - This legislation represents another example of how the EU is targeting the car industry and the way in which the EU usually seeks to impose grossly disproportionate legislation to resolve a relatively minor problem.
The Committee on the Environment, Public Health and Food Safety voted to bring forward the date for garages to comply with new measures to limit the amount of petrol vapour released into the atmosphere when cars are refuelled. The committee also voted to lower the threshold of petrol sales in order to bring many more garages into the scope of the proposed law.
Targeting small independent garages in this way would have a knock-on effect on other local businesses, generate hardly any environmental benefits and potentially increase exhaust emissions if drivers have to drive further away to refuel when a local station has closed. The cost of upgrading equipment in terms of capital expenditure and lost business owing to temporary closure would be substantial.
I voted for the report on petrol vapour recovery. Petrol contains volatile organic compounds (VOCs) that evaporate inside the fuel tank, filling the empty space in the tank above the fuel. As a vehicle is refuelled, these vapours are pushed out of the tank by the incoming fuel and, unless captured, escape into the atmosphere.
The Commission's proposal aims to recover petrol vapour which is emitted into the atmosphere during the refuelling of passenger cars. It is very important to install petrol vapour recovery systems with high capture efficiency in service stations, in order to improve air quality.
in writing. - (LT) Transparency is a fundamental principle of the European Union. This is clearly stated in Article 255 of the Treaty establishing the European Community: 'Any citizen of the Union, and any natural or legal person residing or having its registered office in a Member State, shall have a right of access to European Parliament, Commission and Council documents'.
The present regulation No 1049/2001 was a significant step towards greater openness. In the six years since its implementation, it has contributed to the creation of a more transparent culture of administration in the European institutions. In my opinion, openness contributes to conferring greater legitimacy on the institutions in the eyes of European citizens and increases their confidence in them.
Transparency is a fundamental principle of the European Union. Decisions shall be taken as openly and as closely as possible to the citizen, thus conferring greater legitimacy on the institutions in the eyes of European citizens, at the same time as helping to increase their confidence in them.
The Regulation adopted in 2001 was undoubtedly a significant step in that direction, but many amendments now need to be made. These will make the European decision-making process more understandable, increase the level of transparency and improve the practices of the institutions.
The aim of this initiative is therefore to make these improvements. However, despite some positive proposals, these are regrettably overwhelmed by those which the European Parliament regards as negative.
In fact, the majority of the amendments requested by Parliament, in its April 2006 resolution, were not taken into account, as is the case, for example, with the proposals concerning the possibility of the EP exercising its right of democratic scrutiny through access to sensitive documents.
I therefore support the proposal of the rapporteur, Mr Cashman, to return this initiative to the Committee on Civil Liberties, Justice and Home Affairs.
While public debates on the Treaty of Lisbon conducted in all languages are being budgeted for, the 'no' to the reformed EU Constitution is not being accepted and referenda are being avoided. While the EU's web pages proclaim the importance of multilingualism, this is not reflected in the actual design of their website. This does not consistently use the three working languages, German, English and French, with which we could reach the majority of the population. Not even the current Presidency thinks this is worth the effort. Now the EU is agonising over access to its documents, but at the same time wants to cancel EU-tenders in national newspapers and thus in all native languages.
Nevertheless, some good approaches for improving access to documents do appear in the report, which is why I also voted for it.
I voted against the report by my Greek fellow Member from the Group of the European People's Party (Christian Democrats) and European Democrats, Mrs Panayotopoulos-Cassiotou, on the organisation of the working time of persons performing mobile road transport activities.
My vote was motivated by the fact that this report, which is aimed at organising the working time of persons performing mobile road transport activities, would have actually had the effect of excluding selfemployed drivers from the scope of European legislation on the organisation of working time.
My socialist colleagues and I share the view that we cannot accept two-speed social legislation: legislation that protects some but that leaves hauliers by the wayside.
Adopting the Commission's proposal would have meant that self-employed drivers were unacceptably discriminated against when compared with employed drivers, who are protected by European legislation. Parliament has taken note of our reservations. It now falls to the soon-to-be-elected Parliament to give its verdict during the new parliamentary term.
I voted for the rejection of the Commission proposal on the organisation of the working time of persons performing mobile road transport activities, as I feel it is unacceptable and discriminatory for this proposal to exclude self-employed road transport workers.
Everyone performing mobile road transport activities must be protected by the Community rules limiting the number of working hours per week. This is therefore a question of protecting the health and safety of these workers as well as ensuring road safety.
It was very important that the majority of Parliament voted for our proposal to reject this proposal for a directive presented by the European Commission on the organisation of the working time of persons performing mobile road transport activities. The proposal for a directive represented a backward step in terms of the current situation, both as regards genuine self-employed workers and 'false' self-employed workers, and as regards current working hours, particularly night work.
Our proposal had already been presented to the Committee on Employment and Social Affairs, where it was adopted by a majority. However, the rapporteur (from the Group of the European People's Party (Christian Democrats) and European Democrats) insisted on bringing the report before plenary, to continue the attack against the fundamental rights of workers. That is why this rejection in plenary was so important, with the current directive remaining in force, which requires the same labour legislation to be applied to self-employed workers.
During the debate in the Committee on Transport I introduced two amendments, which affect all transport employees. In my view it is an advantage for a harmonised social and employment policy in Europe that working conditions affect all employees equally. The idea of including self-employed people in the working time directive is unrealistic. It is simply impossible to control the working hours of self-employed people. As far as safety is concerned, all drivers, including those who are self-employed, are subject to the rules on driving time and rest periods in buses and lorries over 3.5 tonnes. Broadening the driving and rest period rules to include drivers in lorries under 3.5 tonnes would do more for safety. The Commission should review this, but has yet to introduce a proposal. I hope that the new Parliament will take up these proposals.
We welcome the rejection of the proposal from the European Commission, presided over by Mr Durão Barroso, which aimed to exclude 'self-employed' road transport workers from the directive on the organisation of the working time of persons performing mobile road transport activities, as a result of our proposal to reject the Commission proposal.
In February, in the Committee on Transport and Tourism, we tabled a proposal calling for the rejection of this unacceptable initiative by the European Commission.
This is the best possible response to yet another attempt to intensify competition and the exploitation of road transport workers, thereby threatening their labour rights and road safety.
What we must do is defend and improve the rights and working conditions of road transport workers, by combating job insecurity, respecting rest periods - without any loss of pay - and ensuring compliance with the labour legislation or collective agreements existing in each Member State.
What we need is for the rules on working time and driving and rest periods to be applied equally to all professional drivers, including self-employed drivers, in order to ensure their safety and road safety, thus preventing excessively long working hours and inadequate rest periods or work patterns.
The report by Mrs Panayotopoulos-Cassiotou recommends rejecting the Commission's proposal for amending a directive of the European Parliament and of the Council on the organisation of the working time of persons performing mobile road transport activities.
I voted in favour of this report, which seeks to reject a proposal by the European Commission that will not make it possible to remedy the failings identified in the implementation and monitoring of the rules in relation to driving times and rest periods directly linked to safety and social rights. Furthermore, there is no clarification as to the scope of this directive and possible ways of monitoring. In any case, Member States must assume sole responsibility in this area.
Finally, this proposal does not define any better the notion of 'mobile workers' or 'self-employed drivers', and with good reason, since this is where the real challenge of this directive lies. Should we exclude all self-employed drivers from this directive? The question remains open, because the problem is complex.
Indeed, there exists a widespread practice of drivers working as 'false' self-employed drivers, when they are in fact employed by companies which, for reasons of profitability, bypass the rules in relation to driving times and rest periods.
in writing. - There are any number of reasons why the Commission proposal to exclude self-employed drivers from this Directive had to be rejected.
In voting to reject the Commission proposal I voted in favour of safety on the roads, to rule out discrimination in terms of health and safety, pay and working conditions for drivers, and to ensure fair play for employers and employees in the road transport sector.
in writing. - (EL) I voted in favour of Amendment 54 because it is an important political message to the Commission and the Council. The European Parliament supports the rights of drivers and refuses any competition between salaried and self-employed drivers. This proposal would exempt self-employed drivers from the scope of the current directive and, for the first time in European legislation, we would have an attempt to distinguish between 'real' self-employed persons and 'false' self-employed persons. This is, however, an imperfect distinction and may open the floodgates for the interpretation of other provisions of Community law. It is a victory for road safety and social Europe.
in writing. - (BG) The EP directive on the organisation of the working time of persons performing mobile road transport activities, which has been rejected by the votes of the Socialist Group in the European Parliament, the Group of the Greens/European Free Alliance and the extreme Left, will make self-employed mobile workers less competitive.
The irresponsible rejection of the European Commission's proposal means that it no longer makes sense for the self-employed to continue as such. They are no longer free to determine the length of their working hours themselves.
There is no such regulation in any other sector. This decision will have an irreversible adverse impact on the European economy's competitiveness.
Unlike salaried workers, those who are self-employed in the transport sector do not work on the basis of a labour agreement, but freely determine their own customers and consignments. What they earn does not depend on their working hours, as is the case with salaried workers, but on the number and type of shipments. Determining their working hours based on the new directive limits their 'entrepreneurial' freedom.
As a result of today's vote, Member States have had the opportunity taken away from them of defining for themselves the time framework determining the night period and therefore, the opportunity to maximise the number of working hours for transporting passengers or goods according to the varying daylight conditions in the various Member States.
The directive's rejection jeopardises competitiveness. Small carriers and sole traders will be hardest hit. They will be forced to implement the requirements applicable to employees of large transport firms, which will inevitably threaten their positions on the market.
in writing. - (EL) The rejection of the Commission proposal for a directive is a manoeuvre by the forces of the 'European one-way street' in the run-up to the European elections. The Greek Communist Party opposed the Commission proposal from the very beginning, voting against it both in the competent committee of the European Parliament and in plenary. It informed the workers and supported their demonstrations. The exemption for self-employed persons only serves the monopoly companies in the transport sector; it damages the interests of the workers and self-employed drivers and creates huge dangers for road safety. It will exacerbate drivers' working conditions even further, it will push working/driving times to as high as 84 hours a week and it will intensify the exploitation of working drivers still further.
The workers' demonstrations and their fear of being ousted at the European elections forced a large section of the MEPs in the parties that support the European one-way street to vote against the proposal. However, the workers must know that the monopoly groups will live to impose their demands by finding the parties of capital willing to satisfy them. This achievement demonstrates the power and importance of the workers' fight. However, we would point out that it may prove to be fleeting if the working and grassroots movement fails to organise its counterattack and lay down the terms for radical changes at the level of power and the economy.
in writing. - (SV) We Swedish Social Democrats have chosen to vote in favour of the compromise negotiated with the Council, as our interpretation suggests that the negative impact on Swedish hunting that we had feared is eliminated by the exception in Article 3(2). We have all been appalled by the pictures of Canadian seal hunting.
Most consumers would therefore reject products from seal hunting that does not come close to meeting requirements corresponding to those to which Swedish hunting is subject, results in unnecessary suffering and takes place on a large scale under uncontrolled conditions.
We are, in principle, opposed to the EU directly or indirectly interfering in issues relating to hunting, which is a national matter, particularly when it may undermine well-functioning Swedish rules. In this case, we have chosen to make a judgment based on the overall situation. Under these circumstances, we have accepted the compromise, as it sends out the clear message that Parliament does not find it acceptable for people to treat animals any way they like.
I am thoroughly convinced that seal hunting must be banned, with certain exceptions for local communities. We should also not ignore the fact that various opinion polls in different EU Member States demonstrate that a large majority of EU citizens are against large scale commercial seal hunting and its methods. Moreover, a clear majority of citizens are in favour of a complete ban on trade in seal products.
We have voted against the proposal to ban the trade in seal products and the compromise entered into between Parliament and the Council. We do not believe that a ban on trading in seal products will improve animal welfare and we find it regrettable that the proposal was adopted despite having no basis in the Treaty.
in writing. - I have been lobbied heavily by animal rights groups and constituents about this issue but I am very sceptical in principle about banning things. Ultimately consumers will decide if they want to buy seal products. I was proud to have contributed to the campaign to ban imports of cat and dog fur from China but the import of seal products is a very different issue based on traditional culture and practice over centuries.
Bullfighting and cockfighting are unsavoury spectacles but the EU recognises that they should be allowed to continue within the EU in regions where an unbroken tradition exists. It would therefore be hypocritical for the EU to ban seal products from Canada on the basis of animal cruelty. I am also hesitant to antagonise Canada, which is a great ally of the EU and shares our common values.
I reject animal cruelty but I believe this issue has been deliberately distorted in order to provoke an emotive response among MEPs. We should approach such matters in a more balanced and dispassionate way.
I voted for the report on trade in seal products as it is based on two considerations: the ban in the European Union on the trade in certain seal products, and respect for the traditions and cultures of indigenous peoples of the Arctic.
Each year around 900 000 seals are killed in the large-scale commercial hunt (number uncorrected for struck and lost or unreported killings), of which 60% occur in Canada, Greenland and Namibia. Norway and Russia are the other main countries conducting a large-scale commercial seal hunt. Within the Community, Sweden, Finland and the United Kingdom (Scotland) engage in a small-scale seal hunt, mainly for fish stock management and pest control reasons.
I believe that this agreement will protect seals from cruelty and, at the same time, protect the culture of the Inuit communities. I also believe that this regulation will ensure that the unscrupulous trade is stopped and that harmonised rules will be developed to change the whole internal market.
in writing. - When I was first elected to the European Parliament 25 years ago, it was shortly after an 'initial ban' on the trade in seal products in 1983. Unfortunately, despite revisiting the issue on a number of occasions, this is still unfinished business.
The situation, a quarter of a century on, is scarcely any better than back in 1983. We still see hundreds of thousands of seals culled in Canada in the most cruel and brutal slaughter. Hopefully today's vote will be sufficiently overwhelming to finally achieve what we thought we had managed 25 years ago. Neither I nor the seals want us to be back here in 2034.
Personally, I find it regrettable that the committee's proposals, which were very clear, have not been adopted by the groups. Species conservation - especially faced with the known conditions of slaughter - demands decisive measures without compromise. The jobs related to this business can easily be reoriented.
The decision of the European Parliament to ban the trade in seal products in the European Community is a step in the direction of bringing an end to the brutal methods used by some countries to cull these animals. The draft resolution is a response to the concerns of public opinion over issues of animal welfare during the culling and skinning of seals.
The text of the regulation allows for several exceptions which in some cases are necessary. In particular this includes an exemption from the ban to allow seal products which are obtained by Inuit communities using traditional hunting methods as a means to ensure their subsistence.
I am glad that the European Parliament has declared its support for adoption of this regulation by such a clear majority. It is a very clear signal on the part of the European institutions that the citizens of Europe do not agree to the brutal treatment and killing of animals.
in writing. - We understand and share concerns about the trade in seal products. We have no problem with individual states banning seal products, but we believe that this should be a matter for individual states and not for the Commission. Therefore, we have been unable to support this proposal.
In the current term the European Parliament has devoted a relatively large amount of attention to the protection of animals.
The introduction of a ban on the trade in certain seal products in the European Union undoubtedly strengthens that protection. It is also a source of satisfaction to the 425 MEPs who signed the written declaration on this subject. It should also be noted that in its resolution Parliament has expressed its desire to respect the culture and traditions of indigenous peoples. The way in which measures to protect seals develop in the future will depend on many factors in the international context and the WTO. Nonetheless, this initiative of MEPs deserves approval and support.
in writing. - I am pleased today that we voted to ban the EU trade in seal products.
In January 2007, Belgium became the first European country to ban all products obtained from seals, and a number of other Member States subsequently followed suit. The Belgian legislation does make an exception for hunts traditionally conducted by Inuit communities, and so I am pleased that the European Parliament is following Belgium's example today. The proposal to permit the import of seal products subject to a labelling requirement did not receive our support. If fur traders from Canada, Greenland, Namibia and Russia can no longer sell seal fur skins on one of the largest markets in the world, this will mean an enormous step forward for the welfare of this species. In addition, a ban is the most efficient way of putting an end to the inhumane practices to which hundreds of thousands of animals fall victim each year.
In my opinion, a total ban is the right approach. For this reason, I have endorsed the report by Mrs Wallis.
in writing. - (IT) I voted in favour.
Until now, Directive 86/609/EEC has guaranteed the protection of animals used for scientific purposes: just after it was issued, this directive was implemented and applied in different ways within the various Member States. However, we need to table a proposed amendment to this directive in order to guarantee an overall unity of intent within Europe and also greater protection for laboratory guinea pigs used for scientific purposes connected with human and animal health.
The most important of the many amendments that should be made, which we hope are in line with the Commission's ideals, are: 1) setting up an ethics committee for animal wellbeing; 2) extension of the guinea pig concept to include various species of invertebrate and foetal forms in the last trimester of development, or to larvae and other animals used in basic research and training; 3) use of animals only in experiments for which they have been reared; 4) examination of alternative methods to animal testing to minimise the number of animals used; 5) assurance of the fact that the main purpose of Member States should be to improve rearing methods to minimise animal suffering; 5) partial or total use of anaesthesia.
in writing. - Although it contains much that my party (UKIP) would agree with, this report is tainted by its illegitimate and anti-democratic origins in the machinery of the EU. Consequently, I cannot support it.
The European Commission's text is a nonsense. It is a nonsense where science is concerned, because it holds back and penalises research, and it is a nonsense where medical progress is concerned, because the scientists who resort to animal experimentation are working daily to find medicines and treatments that tomorrow will cure new pandemics.
Finally, it is an economic and social nonsense. While our pharmaceutical groups will be prohibited from carrying out research, laboratories set up outside of the European Union will be able to carry on with it! The Parish report fortunately restores the balance, because I will not support anything that weakens the competitiveness of our industry or that provides incentives for relocation.
in writing. - (EL) The proposal for a directive on the protection of animals used for scientific purposes is directed more at the completion of the single internal market, at competition and at limiting costs in the field of research than at animal protection.
The multinationals are demanding more and more profits from research. The animals used in it are generally sacrificed and tortured on the basis of the criterion of increasing profits, not serving scientific requirements. No one can expect animal-friendly conduct from capital, whose motivation is exploitation and which behaves inhumanely and coarsely even towards people.
Research requires experiments in order to address important public health problems and numerous and even incurable diseases. Animals are often needed for this research.
However, the protection of animals, like the protection of public health, requires a fight against the monopolies, against the power of capital, which protects drugs with patents in order to secure huge profits from the commercialisation of health.
It requires a fight which will free research from the shackles of capital and will use scientific findings from research to satisfy grassroots requirements.
I voted for the report on the protection of animals used for scientific purposes. This proposal covers the protection of animals used for scientific purposes related to human or animal health or animal welfare. Every year in the EU approximately 12 million animals are used for scientific purposes, including 12 000 non-human primates.
The new directive will make it compulsory to carry out ethical reviews and will require that experiments where animals are used be subject to authorisation. With this proposal, specific invertebrate species and foetuses in their last trimester of development and also larvae and other animals used in basic research, education and training will now also be included.
I therefore believe that the proposal aims to improve protection for animals used in experiments and reinforce animal welfare rules in light of developments in scientific research.
Thanks to the European Commission's initiative, which makes it possible to review the directive in force on protection for animals used for scientific purposes, the European Union is able to play a decisive role in the research and development of tests and technologies that do not use animals. The scope of this directive must, moreover, be extended. Some of the amendments tabled by the Committee on Agriculture and Rural Development, against the protection of laboratory animals, were contrary to this objective. It is essential for European research not to suffer because of it; rather, it should be developed. Nonetheless, that must not happen at the expense of animal welfare, or of the development and validation of methods that offer a complete alternative to the use of animals. The development of these alternative methods requires a budget. Moreover, it is essential for the use of non-human primates in research to be progressively phased out, for there to be monitoring for this purpose and for transparency in this matter to be increased.
It was time for the partners concerned to consider the welfare of animals used for research purposes and the ban on trapping wild monkeys for use by breeding farms, which results in violence; stress during capture, then confinement; the separation of family groups; the splitting up of social groups; an impact on the environment; the disturbance of the natural balance of the population; and the withdrawal of females.
We will therefore support the aim of making maximum use of animals bred for this purpose whose genetic and medical history are known, and who therefore offer greater consistency and comparability of data.
If, on the other hand, the animal welfare standards used for research purposes resulted in the exporting of research, the impact would then be more obvious in those countries which already operate under strict regulatory controls, such as Switzerland and the United Kingdom. The fact is, in those countries the pharmaceutical industry has continued to prosper despite 20 years of strict regulation. Regulation has not, therefore, curbed the success of this industry. The controls have even improved the standards of scientific practices. This therefore confirms the fear of seeing research exported in the wake of these regulations.
in writing. - I am disappointed at the Parliament's position on the revision of Europe-wide rules on animal testing. In the end I decided to abstain on the final report. While I fully support the provisions on developing and pushing forward the use of alternatives to animal testing and the thematic biannual review of the use of primates, both of which I see as crucial in moving our research away from its reliance on animals, particularly primates, overall Parliament's position has weakened many of the important animal welfare provisions proposed by the Commission.
The fear that has prevailed over the Parliament is that the research industry will leave the EU if too many demands are placed on our research establishments. However I believe that there are some demands that are essential if we in Europe are to ensure high levels of animal protection and I fear that today's result goes against this thinking. Two crucial issues for me were to move Europe away from the use of wild-caught monkeys for breeding purposes and the absolute need for authorisation of all experiments involving animals, thereby cementing our commitment to the replacement and reduction of animals in experiments. Sadly the European Parliament missed the opportunity to take a strong line on animal protection today.
in writing. - We accept that experimentation on animals is sometimes necessary, but we also understand and accept that the necessity of some experimentation is questionable. We support the advancement of alternative methods of research, and would wish to see experiments on all live animals reduced to an absolute minimum and performed under the strictest possible humanitarian guidelines. We believe, however, that this should be a matter for individual states to decide on, and so regrettably we are unable to vote in favour of this proposal within an EU context.
I voted for the proposal on ship-source pollution as I believe it is essential to tackle this continued practice in sea transport, namely illegal discharges of polluting substances into the sea by certain ships.
I believe that this amended proposal is absolutely essential to prevent environmental disasters and the deterioration of water quality, through criminal penalties which are harsh enough to dissuade potential polluters.
in writing. - (SV) This report recommends the amendment of an existing directive on ship-source pollution. This is to enable criminal law measures to be implemented in the event of pollution. The June List supports measures to prevent pollution from ships. However, we believe that criminal law is entirely a national matter. In addition, discharges from ships in international waters should be dealt with at the level of the United Nations. We have therefore voted against it in the final vote.
in writing. - (EL) The much-vaunted directive which, various forces advertised, would apparently punish shipping companies with criminal sanctions for polluting the sea and would protect the environment has achieved exactly the opposite. It protects shipping capital from the imposition of sanctions against it. Even this inadequate Commission proposal is dead letter following the proposal by the European Parliament not to punish minor ship-source discharges of polluting substances. Our people know full well what minor discharges are and who will judge them and on what criteria. The inhabitants of Santorini, for example, who have protested about the wreck of the Sea Diamond cruise ship, which is still in the island's waters, are sick of the replies given by the EU and the New Democracy government - the same replies given by PASOK in the case of the Express Samina car ferry and others - that apparently wrecks do not cause pollution.
With the loophole of minor discharges of polluting substances, shipowners, operators, managers, agents, insurers, charterers, cargo and ship owners and those responsible for crimes at sea and environmental disasters will go unpunished. On the other hand, very strict use will again be made of seamen as scapegoats.
in writing. - (IT) I voted in favour.
Speaking of energy consumption policies, the EU should take the statements made by the renowned British economist Nicholas Stern as a guide to its choices: 'There are more incentives to invest in energy efficiency during a recession and when oil prices are high. Spending on renewable and other low-carbon industries could help stimulate the economy'.
It would be useful to try and create an energy policy able to reduce greenhouse gas emissions, to keep faith with the agreements taken under the Kyoto protocol and to support the EU's guiding role in combating climate change. Implementing this protocol would make a very important contribution to employment and also to competitiveness in the economic and social field.
Although industry and consumers' associations are in favour of the current Directive 92/75/EEC on energy labelling, it cannot be said to have kept pace with technological developments and with innovation in the energy market because, first and foremost, there is a need to move forward from this situation of inertia throughout Europe so that a new dimension can be opened up in the lives of users.
in writing. - (RO) I voted in favour of the report on the proposal for a directive of the European Parliament and Council on the indication by labelling and standard product information of the consumption of energy and other resources by energy-related products (recast). I feel that it is necessary to provide better information about products' energy efficiency. Any advert promoting the technical features of refrigerators, washing machines or domestic ovens must indicate the product's energy consumption.
Energy labelling helps consumers assess their energy costs when they are purchasing domestic electrical appliances, such as refrigerators, washing machines, tumble dryers or ovens. Manufacturers must indicate the products' energy consumption, regardless of whether they are 'more efficient' (green) or 'less efficient' (pink) from an energy perspective.
Labelling will also be applied to commercial and industrial energy-using products, such as cold storage rooms or chilled display cabinets. Any advert must indicate energy consumption and energy savings.
Member States can adopt incentive measures, including tax credits for products which are extremely energy efficient.
I voted for the directive on the indication by labelling of energy consumption. Environmental issues and in particular energy efficiency are assuming new importance and becoming fundamental to tackling climate change. The recasting of this directive aims to allow the labelling of all energy related products in the household as well as in the commercial and industrial sectors.
Taking into consideration that there is an urgent need to tackle climate change and that the European Union plans to achieve the target of increasing energy efficiency by 20% by 2020, I believe that simple, clear and easily recognisable labelling may persuade consumers to take more sustainable decisions and help to promote more energy efficient products.
in writing. - (SV) The June List believes that tackling cross-border environmental issues is one of the EU's most important tasks. We think that the amendments do better than the Commission's proposal at giving end consumers a chance of making wiser choices by improving the information on the energy consumption and environmental impact of products.
However, we are critical of certain individual wordings in the amendments, which seek to regulate European energy policy in greater detail. The good intentions of the amendments outweigh the negatives, however, and we have therefore chosen to support the amendments in their entirety.